842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester DONLEY, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3855.
United States Court of Appeals, Sixth Circuit.
March 25, 1988.

Before NATHANIEL R. JONES, MILBURN and BOGGS, Circuit Judges.

ORDER

1
The pro se petitioner requests review of the Benefits Review Board's decision affirming the denial of benefits under the Black Lung Act.  30 U.S.C. Sec. 901 et. seq.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The petitioner filed a claim for benefits on June 18, 1981.  He worked in the coal mines for fifteen years.  The administrative law judge (ALJ) held that the petitioner had established the existence of black lung disease and the causal connection between the disease and his coal mine work.  However, the ALJ concluded that the petitioner was not totally disabled by his pneumoconiosis.  20 C.F.R. Sec. 718.204(c)(4).  The Benefits Review Board affirmed the denial of benefits.


3
Upon review, we conclude the Board properly affirmed the ALJ's decision as it is supported by substantial evidence.   See Adams v. Peabody Coal Co., 816 F.2d 1116, 1120 (6th Cir.1987) (per curiam).


4
The Benefits Review Board's decision is accordingly affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.